Citation Nr: 0004609	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a right foot disorder 
on the basis of clear and unmistakable error (CUE) in a 
January 1948 rating action.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  By rating action of January 1948, the Cleveland, Ohio 
RO denied service connection for a right foot disorder.  By 
letter subsequently that month, the veteran was notified of 
the denial and of his appellate rights, but he did not appeal 
therefrom.

This appeal arises from an October 1995 rating action of the 
New York, New York RO which found no CUE in the January 1948 
rating action which denied service connection for a right 
foot disorder.  

By decision of July 1999, the Board of Veterans Appeals 
(Board) remanded this case to the RO to accord the veteran a 
hearing before a Member of the Board at the RO.  The veteran 
thereafter failed to appear for a Board hearing scheduled at 
the RO on 10 January 2000.  The case was thereafter returned 
to the Board for further appellate consideration.


FINDING OF FACT

The decision of the rating board in January 1948 denying 
service connection for a right foot disorder was not 
completely inconsistent with, and was not completely 
unsupported by, the evidence then of record.


CONCLUSION OF LAW

The decision of the rating board in January 1948 denying 
service connection for a right foot disorder did not involve 
CUE.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008 
and 1009 (effective 25 January 1936 to 31 December 1957); 
38 C.F.R. § 3.303(c) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the service pre-enlistment examination in July 1942, it 
was noted that the veteran had a right clubfoot which had 
been the subject of an operation, and that he had first 
degree pes planus on the right.  There was some physical 
limitation associated with the right clubfoot, postoperative 
status, and it was noted that the veteran was only qualified 
for limited service.  

Service medical records reveal that, in December 1942, the 
veteran had an orthopedic consultation concerning the right 
foot, and was returned to duty.  In October 1943, he was 
treated for a sprain of  the right ankle.  Later in 1943, he 
was treated for pain in the right foot.  In October 1944, he 
was seen for having twisted his right ankle.  It was noted 
that he had a past history of repeated ankle sprains of his 
right clubfoot.  The problem was treated with adhesive 
strapping.  In September 1945, it was noted that he had 
severe pronation of the right foot, with some atrophy of the 
right leg.  He was referred to the orthopedic clinic for 
further evaluation.  The following day, it was noted that he 
failed to report for the orthopedic consultation.  On 
examination prior to discharge from service in November 1945, 
it was noted that the veteran had been on limited service due 
to a club right foot.  Clinical findings revealed a club 
right foot which was mildly symptomatic.  It was noted to 
have existed prior to service. 

On VA examination in December 1947, the veteran stated that 
he had injured his clubfoot in 1944 due to hiking and 
walking.  He reported that, at the current time, his leg 
ached whenever he put weight on the leg or did a lot of 
walking.  He stated that the leg swelled at times, that it 
tired easily, and that it was weak.  Clinical findings 
revealed that there was no pes planus or weak foot.  There 
was no limitation of dorsiflexion of the right ankle.  There 
was no hallux valgus, and the right arch was normal.  The 
veteran complained of pain in the right foot just below the 
ankle, in walking.  It was noted that the veteran had 
congenital eversion at the ankle.  There was no tenderness or 
swelling.  The diagnoses on examination included congenital 
eversion of the right foot. 

By rating action of January 1948, the RO denied service 
connection for congenital eversion of the right foot.

II.  Legal Analysis

The veteran's representative has argued that it was CUE for 
the RO to have denied service connection for a right foot 
disorder in 1948, because the pre-service right foot 
pathology was aggravated by service.  He cited the pertinent 
symptoms and clinical findings in service medical records, 
noted above, and contended that the pre-service right foot 
disability increased in severity during service.  He 
contended that the presumption of aggravation applied, and 
that there was no clear and unmistakable evidence that the 
increase in severity of the veteran's right foot disability 
in service was due to natural progress of the disorder.  

This veteran's service was during wartime in World War II.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
wartime service where there is an increase in disability 
during such service, unless there is clear and unmistakable 
evidence that the increase in disability is due to natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

Congenital or development defects, as such, are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008 
and 1009 (as in effect from 25 January 1936 to 31 December 
1957).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the U.S. 
Court of Appeals for Veterans Claims (Court) propounded a 3-
prong test to determine whether CUE was present in a prior 
determination.  The Court noted that either the correct facts 
as they were known at the time were not before the 
adjudicator, and that this constituted more than a simple 
disagreement as to how the facts were weighed or evaluated, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Secondly, the Court noted that the 
error must be undebatable, and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Thirdly, the Court noted that a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court 
refined and elaborated on that test.  The Court noted that 
CUE is a very specific and rare kind of error.  It is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Lastly, the Court noted that there is a presumption of 
validity to otherwise-final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  

In this case, on the VA examination in December 1947, all 
that was identified in regard to the right foot was a 
congenital eversion at the right ankle.  The Board notes that 
service connection may not be granted for a congenital or 
developmental defect.  See 38 C.F.R. § 3.303(c).  The rating 
board denied service connection for a right foot disorder in 
January 1948 because all that had been identified on the most 
recent medical examination was a congenital defect.  The 
Board finds that such decision was consistent with the 
medical evidence and with the controlling regulation, and 
thus was not clearly and unmistakably erroneous.

The Board notes that service connection cannot be granted for 
a congenital defect, even if it does increase in severity 
during service.  As long as all that is present is a 
congenital defect, service connection may not be granted.  
Service connection may be granted when superimposed chronic 
acquired pathology develops during service.  In such 
instances, the chronic superimposed acquired pathology is 
granted service connection based on incurrence.  

The Board further notes, in response to the contentions of 
the veteran's representative, that even if - for argument 
sake - the right foot pathology treated in service was 
acquired and not congenital, there still would have been a 
valid basis for denying service connection for a right foot 
disorder in 1948.  Right foot pathology associated with 
physical limitation was noted on the pre-enlistment 
examination, as a result of which the presumption of 
soundness at enlistment did not apply.  See 38 U.S.C.A. 
§ 1111, 1137 (West 1991).  The pre-service right foot 
disorder did exhibit symptomatic manifestations in service.  
However, on the service discharge examination, it was only 
mildly symptomatic, essentially as it was on the pre-
enlistment examination.  On VA examination in December 1947, 
clinical findings as to disability were essentially negative.  
There were no weakness, no limitation of dorsiflexion of the 
ankle, no flattening of the arch of the right foot, no 
swelling, and no tenderness.  The clinical findings on the 
service discharge examination and on VA examination in 
December 1947 thus would not have compelled a conclusion that 
any pre-service acquired right foot pathology increased in 
severity during service.  

In conclusion, the Board finds no CUE in the January 1948 RO 
decision denying service connection for a right foot 
disorder, and the appeal is denied.  



ORDER

Service connection for a right foot disorder based on CUE in 
a January 1948 rating action is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 

